DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 11-13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimi (US 2010/0154447 A1) and in view of Asanuma (US 2020/0049384 A1).
In regards to claim 1, Yoshimi teaches a refrigerant leak detection and mitigation system (see paragraph 26) of a heating, ventilating, and air conditioning (HVAC) unit (see fig. 1), comprising a controller (controller 8, see fig. 1) configured to: determine respective values associated with a plurality of parameters of the HVAC unit (via sensors Ps, Ts, determining values of plurality of temperatures and pressures at various location within the HVAC system, see fig. 1 and paragraphs 63-64) based on data from a plurality of sensors (sensors Ps and Ts, see paragraph 64); calculate a weighted value indicative of refrigerant leak (calculating refrigerant quantity Mr, see paragraph 157) based on the respective values of the plurality of parameters (Mr based sensed and temperature pressure, temperature and superheat values, see paragraph 157); and provide a control signal (provide a control signal to warn of the possibility of refrigerant leak in the system, see steps S43-S44, fig. 10) in response to a comparison of the weighted value with a threshold value (when the refrigerant quantity M is less than reference quantity Mi, refrigerant leak decision is made and a warning is issued, see fig. 10 and paragraphs 225-230).
However, Yoshimi does not explicitly teach modifying operation of HVAC based on leak or refrigerant quantity determination.
Asanuma teaches a refrigerant leak detection and mitigation system of a heating, ventilating, and air conditioning (HVAC) unit (see figs. 2, 7; abstract and paragraph 11), comprising a controller (30, see fig. 2) configured to: determine a plurality of parameters correlated to refrigerant leak conditions based on data from a plurality of sensors (determining subcooling and superheat values see paragraphs 64-65; based on various sensed temperature and pressure values obtained through sensors 20, 21, 22, 50 , 51, and 52, see fig. 2); determine a probability of a refrigerant leak in the HVAC unit based on the plurality of parameters (determined whether refrigerant has leaked or not, which is equivalent to a probability of 1 or 100%, when subcooling is lower and superheat is higher that their respective threshold values, see paragraphs 64-65); and provide a control signal to modify operation of the HVAC unit in response to refrigerant leakage (if the refrigerant leakage occurs, the controller performs refrigerant leakage control, by stopping compressor and performing other steps, see figs. 7-8; and paragraphs 68-69).

In regards to claims 3 and 11, Yoshimi teaches a pressure sensor (P2) and a temperature sensor (T9a-T9c or T4, T5) disposed between a condenser (heat exchangers 31a-31c or 22 functioning as condensers, see fig. 1) and an expansion device of the HVAC unit (expansion valves V9a-V9c, see fig. 1), and the controller (8) configured to determine a respective value associated with the amount of subcooling (subcooling degree SCr of each heat exchanger, see paragraph 96) based on signals received from the pressure and temperature sensors (based on P2, Tc and T9a-T9c, see paragraph 96).
In regards to claims 4 and 12, Yoshimi teaches that the system comprises a pressure sensor (P1 or P2) and a temperature sensor (T2, or T10a-T10c) disposed between a compressor (21) and a condenser of the HVAC unit (heat exchangers 31a-31c or 22 functioning as condensers, see fig. 1) and a compressor of the HVAC unit (21, see fig. 1), and the controller (8) is configured to receive a pressure signal and a temperature signal (see fig. 2 and paragraphs 62-64), and the controller configured to determine a respective value associated with the amount of superheat based on signals received from the pressure and temperature sensors (superheat degree determined based on temperature and pressure values obtained from temperature sensors T10a-T10c and pressure sensor P1, see paragraph 88). Also Yoshimi teaches that the controller determines a respective value associated with the amount of superheat (compressor discharge superheating degree SHm) based on signals received from the pressure and temperature sensors located between the compressor and the condenser (superheat degree SHm determined based on temperature and pressure values (Td, Pd) obtained from temperature and pressure sensors (T2 and P2, see fig. 2 and paragraph 153).
In regards to claim 5, Yoshimi as modified teaches the limitations of claim 5 and further discloses that a quantity of refrigerant (Mc or Mr), which is used in refrigerant leak detection, is 
In regards to claim 6, Yoshimi teaches an icing sensor (P1, P2, T1, T10a-T10c), which includes a pressure sensor (P1, P2) and a temperature sensor (T1, T10a-T10c) disposed between an evaporator (heat exchangers 31a-31c or 22 functioning as evaporators, see fig. 1) and a compressor of the HVAC unit (21, see fig. 1), and the controller is configured to receive a pressure signal and a temperature signal (see fig. 2 and paragraphs 62-64). 
In regards to claim 13, Yoshimi as modified teaches the limitations of claim 13 and further discloses that the plurality of parameter comprises an air temperature (outdoor air temperature Ta, see paragraph 153; obtained by outdoor temperature sensor T6, see paragraph 62), and the controller configured to determine a respective value associated with the air temperature based on data from an air temperature sensor (Ta obtained from air temperature sensor T6, see paragraphs 62 and 153; and fig. 2).
In regards to claim 15, Yoshimi as modified teaches the limitations of claim 15 except increasing the airflow in response to a value associated with refrigerant leak exceeding the threshold.
However, Asanuma teaches a refrigerant leak detection and mitigation system of a heating, ventilating, and air conditioning (HVAC) unit (see figs. 2, 7; abstract and paragraph 11), comprising a controller (30, see fig. 2) configured to provide a control signal to increase the speed of a supply fan to increase airflow through the HVAC unit (operating fans 7a, 7b at full speed at step B4, see fig. 8 and paragraph 73) in response to refrigerant leakage (if the refrigerant leakage occurs, the controller performs refrigerant leakage control, by increasing fan speeds at B4, B5, see figs. 7-8; and paragraphs 68-69 according to the heat exchanger load, see paragraphs 69, 73 and 78); wherein the refrigerant leakage is determined based on superheat exceeding a predetermined reference value (if the refrigerant leakage 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Yoshimi by increasing the speed of the supply fan to increase flow of air through the HVAC unit in response to the weighted value exceeding the threshold value based on the teachings of Asanuma to operate the supply fans full speed to enhance the effect of diluting the leaking refrigerant (see paragraph 73, Asanuma).
In regards to claim 16, Yoshimi as modified teaches the limitations of claim 16 except deactivating the HVAC unit in response to a value associated with refrigerant leak exceeding the threshold
However, Asanuma teaches a refrigerant leak detection and mitigation system of a heating, ventilating, and air conditioning (HVAC) unit (see figs. 2, 7; abstract and paragraph 11), comprising a controller (30, see fig. 2) configured to provide a control signal to deactivate the HVAC unit (by stopping the compressor at B1, see fig. 8) in response to refrigerant leakage determined based on superheat exceeding a predetermined reference value (if the refrigerant leakage occurs, the controller performs refrigerant leakage control, by stopping compressor and performing other steps, see figs. 7-8; and paragraphs 68-69 based on a superheat value exceeding a reference value, see paragraph 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Yoshimi by deactivating the HVAC unit in response to weighted value exceeding the threshold value based on the teachings of Asanuma to stop the compressor in response to refrigerant leak in order to prevent damaging the compressor or other components of the HVAC unit by stopping the compressor in case of a leak and to prevent the leaked refrigerant from leaking profusely under pressure and reach the indoor spaces occupied by occupants.
In regards to claim 17, Yoshimi as modified teaches the limitations of claim 17 except adjusting a speed of the fan proportional to the value associated with refrigerant leak.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Yoshimi by adjusting a speed of the fan proportional to the weighted value based on the teachings of Asanuma to increase the fan speed in response to refrigerant leak in order to enhance the effect of diluting the leaking refrigerant (see paragraph 73, Asanuma).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimi in view of Asanuma as applied to claim 1 above and further in view of Rossi (US 2003/0055603 A1).
In regards to claim 2, Yoshimi teaches an icing sensor (P1, P2, T1, T10a-T10c), which includes a pressure sensor (P1, P2) and a temperature sensor (T1, T10a-T10c) disposed between an evaporator (heat exchangers 31a-31c or 22 functioning as evaporators, see fig. 1) and a compressor of the HVAC unit (21, see fig. 1), and the controller is configured to receive a pressure signal and a temperature signal (see fig. 2 and paragraphs 62-64), wherein the pressure and temperature signals indicate pressure and temperature of refrigerant between the evaporator and the compressor (P1 and T1, T10a-T10c indicate pressure and temperature of refrigerant between evaporator 31-31c and the compressor 21, see fig. 1).
However, Yoshimi does not explicitly teach determining a value associated with amount of icing.
Rossi teaches an icing sensor which includes pressure and temperature sensors (SP, ST; where low ET value associated with coil freezing, which is a function of SP, see paragraph 74), and pressure and temperature sensors (SP, ST) disposed between an evaporator (16) and a compressor (10) of the HVAC unit (see fig. 1), and determining/predicting a respective value associated with the amount of icing based 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Yoshimi as modified by determining/predicting a respective value associated with the amount of icing as taught by Rossi as one of parameters to the controller of Yoshimi to determine the amount of frost associated with the HVAC unit, and the inefficiency caused by frost accumulation and to initiate necessary measures to improve the efficiency of the HVAC unit.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimi in view of Asanuma as applied to claim 1 above and further in view of Rossi (US 2003/0055603 A1) and Hamamoto (US 2016/0153697 A1).
In regards to claims 7 and 8, Yoshimi teaches an icing sensor (P1, P2, T1, T10a-T10c), which includes a pressure sensor (P1, P2) and a temperature sensor (T1, T10a-T10c) disposed between an evaporator (heat exchangers 31a-31c or 22 functioning as evaporators, see fig. 1) and a compressor of the HVAC unit (21, see fig. 1), and the controller (8) is configured to receive a pressure signal and a temperature signal (see fig. 2 and paragraphs 62-64), wherein the pressure and temperature signals indicate pressure and temperature of refrigerant between the evaporator and the compressor (P1 and T1, T10a-T10c indicate pressure and temperature of refrigerant between evaporator 31-31c and the compressor 21, see fig. 1) and the pressure sensor and the temperature sensor (P1, T1, T10a-T10c or P1, T1, see fig. 1) are disposed at refrigerant outlet of the evaporator (at least P1, T1 located at the outlet side of heat exchanger 22, see fig. 1).
However, Yoshimi does not explicitly teach determining an amount of icing and predicting a respective value associated with the amount of icing based on the pressure and temperature signals.
Rossi teaches an icing sensor which includes pressure and temperature sensors (SP, ST; where low ET value associated with coil freezing, which is a function of SP, see paragraph 74), and pressure and 
Hamamoto teaches a frost sensor (frost detection section 22a) of the controller (20), wherein the controller is configured to determine an amount of frost based on measurements from temperature sensors and determination from frost detection section (22a, see paragraphs 147, 158) associated with the HVAC unit (see figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Yoshimi as modified by determining an amount of icing and predicting a respective value associated with the amount of icing based on the pressure and temperature signals based on the teachings of Rossi and Hamamoto as one of parameters to the controller of Yoshimi to determine the amount of frost associated with the HVAC unit as one of the plurality of parameters for determining the probability of refrigerant leak in the system of Yoshimi as modified because amount of frost is proportional to the temperature difference at the heat exchanger (see paragraph 147, Hamamoto), where the inefficiency of the heat exchange or sudden rise in temperature difference at the heat exchanger may indicate leak of refrigerant.

Alternative Rejection of claim 8: If “evaporator outlet” is interpreted as right next to the evaporator on an exit side.  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimi in view of Asanuma and Rossi and Hamamoto as applied to claim 7 above and further in view of Rona (US 2018/0340719 A1).
In regards to claim 8, Yoshimi as modified teaches the limitations of claim 8 except that the pressure and temperature sensors are disposed at the refrigerant outlet of the evaporator.

   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HVAC system of Yoshimi by providing the pressure and temperature sensors at the refrigerant outlet of the evaporator based on the teachings of Rona in order to accurately detect the ability of the evaporator to prevent liquid refrigerant from reaching the compressor.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimi in view of Asanuma and Rossi and Hamamoto and/or Ronaas applied to claim 8 above and further in view of Blair (US 5,457,965 A).
In regards to claim 9, Yoshimi does not explicitly teach that the pressure sensor and the temperature sensor are integrated into a single body of a combination pressure temperature sensor.
However, Blair teaches that the pressure sensor and the temperature sensor are integrated into a single body of a combination pressure temperature sensor (col. 3, lines 5-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided integrated temperature and pressure sensors as taught by Blair at the evaporator outlet in the system of Yoshimi as modified by in order to prevent refrigerant leak (see col. 3, lines 20-22, Blair).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimi in view of Asanuma as applied to claim 1 above and further in view of Hammoto (US 2016/0153697 A1).
In regards to claim 10, Yoshimi as modified teaches the limitations of claim 10 and further discloses a sensor (T3) disposed on an outer surface of an evaporator of the HVAC unit (heat exchanger 22 used as an evaporator by switching of valve V1, see fig. 1 and paragraph 62).

Hamamoto teaches an amount of icing on an outer surface of an evaporator of the HVAC unit (frost determination sensor 71 positioned on the outer surface of heat exchanger 33, see paragraph 147 and fig. 3; wherein heat exchanger 33 is used as an evaporator), the system comprising an ice sensor (sensor 71) disposed on the outer surface of the evaporator of the HVAC unit (71 on the heat exchanger 33, and frost detection means 22a, see paragraph 147 and fig. 3), and the controller is configured to determine a respective/first value associated with the amount of frost based on measurements from temperature sensors and determination from frost detection section (22a, see paragraphs 147, 158) associated with the HVAC unit (see figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Yoshimi as modified by providing a frost detection sensor placed on the outer surface of the evaporator in the system of Hamamoto to determine a value associated with the amount of icing on the outer surface of the evaporator based on the data from the icing sensor based on the teachings of Hamamoto to measure the level of ice on the coil because amount of frost is proportional to the temperature difference at the evaporator, and wherein the inefficiency of the evaporator or sudden rise in temperature at the evaporator may indicate a refrigerant leak condition.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimi in view of Asanuma as applied to claim 1 above and further in view of Yajima (US 2018/0073762 A1).
In regards to claim 14, Yoshimi as modified teaches the limitations of claim 14 and further discloses a damper (14) that is adjusted according to refrigerant leak condition (see paragraph 100).
However, Yoshimi does not explicitly teach that the controller is configured to provide the control signal to adjust a position of a damper to allow environmental air into the HVAC unit.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Yoshimi as modified by configuring the controller to provide the control signal to adjust a position of a damper to allow environmental air into the HVAC unit as taught by Yajima in order to dilute the indoor air containing leaked refrigerant by supplying lot of fresh air and to perform air exchange.

Claims 18, 19, 22-25, 29-31, 35, and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimi (US 2010/0154447 A1) and in view of Asanuma (US 2020/0049384 A1) and further in view of Rossi (US 2003/0055603 A1).
In regards to claim 18, Yoshimi teaches a heating, ventilating, and air conditioning (HVAC) system (see fig. 1) having a condenser (heat exchangers 22 or 31a-31c used as condensers), an expansion valve (V2, V9a-V9c, V7), an evaporator (heat exchangers 31a-31c or 22 used as evaporators), and a compressor (21) fluidly coupled to form a vapor compression system (see fig. 1), wherein the HVAC system includes a refrigerant leak detection and mitigation system (see paragraph 26), comprising: an icing sensor (P1, P2, T1, T10a-T10c),  subcooling sensors (P2, T9a-T9c or T4, T5), and superheat sensors (P1 or P2; and T2, or T10a-T10c) communicatively coupled to a controller (8, see fig. 2 and paragraphs 62-64) that is configured to:
determine a first value based on the measurements from the icing sensors, wherein the pressure and temperature signals indicate pressure and temperature of refrigerant between the evaporator and the compressor (P1 and T1, T10a-T10c indicate pressure and temperature of refrigerant between evaporator 31-31c and the compressor 21, see fig. 1),

determine a third value associated with an amount of superheat (compressor discharge superheating degree SHm) based on signals received from the pressure and temperature sensors located between the compressor and the condenser (superheat degree SHm determined based on temperature and pressure values (Td, Pd) obtained from temperature and pressure sensors (T2 and P2, see fig. 2 and paragraph 153),
determine a weighted calculation value indicative of refrigerant leak in the vapor compression system (calculating refrigerant quantities Mc or Mr, see paragraph 157) based on at least two of the first, second and third values (Mc calculated from compressor discharge superheating degree SHm, see paragraph 153; Also Mr calculated from a superheating degree SHr, see paragraph 157; and increase in refrigerant quantity, see paragraph 142 or quantity Mc, see paragraph 153, is calculated based on the refrigerant temperatures (Tco, TC, see paragraphs 142 and 153), wherein the refrigerant temperature (Tco) represents a subcooling degree, SCo, see paragraph 142). In addition the controller calculates weighted calculation value as an indication of refrigerant leak (calculating refrigerant quantity Mr, see paragraph 157) based on the respective values of the plurality of parameters (Mr based sensed and temperature pressure, temperature and superheat values, see paragraph 157); and provides a control signal (provide a control signal to warn of the possibility of refrigerant leak in the system, see steps S43-S44, fig. 10) in response to a comparison of the weighted calculation value with a threshold value (when the refrigerant quantity M is less than reference quantity Mi, refrigerant leak decision is made and a warning is issued, see fig. 10 and paragraphs 225-230).
However, Yoshimi does not explicitly teach that the first value is associated with amount of icing.
Rossi teaches an icing sensor which includes pressure and temperature sensors (SP, ST; where low ET value associated with coil freezing, which is a function of SP, see paragraph 74), and pressure and temperature sensors (SP, ST) disposed between an evaporator (16) and a compressor (10) of the HVAC 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Yoshimi as modified by determining/predicting a respective value associated with the amount of icing as taught by Rossi as one of parameters to the controller of Yoshimi to determine the amount of frost associated with the HVAC unit, and the inefficiency caused by frost accumulation and to initiate necessary measures to improve the efficiency of the HVAC unit.
In regards to claim 19, Yoshimi as modified teaches the limitations of claim 19 and further discloses that the controller is configured to determine weighted calculation value using an equation that mathematically associates the weighted value with the first, second and third values (see mathematical equations for Mc and Mr, paragraphs 153 and 157, which rely upon SH, Ta, Tc, T1p, Shr, see fig. 2 and paragraphs 153, 157).
In regards to claim 22, Yoshimi teaches that the subcooling sensors (P2, T9a-T9c or T4, T5) comprise a pressure sensor (P2) and a temperature sensor (T9a-T9c or T4, T5) disposed at a refrigerant outlet of the condenser (heat exchangers 31a-31c or 22 functioning as condensers, see fig. 1), and wherein the controller (8) configured to determine the second value associated with the amount of subcooling (subcooling degree SCr of each heat exchanger, see paragraph 96) based on signals received from the pressure and temperature sensors (based on P2, Tc and T9a-T9c, see paragraph 96).
In regards to claim 23, Yoshimi as modified teaches the limitations of claim 23 and further discloses an air temperature sensor (T6 for outdoor air temperature Ta, see paragraph 153) coupled to the controller (Ta obtained by outdoor temperature sensor T6, see paragraph 62), and the controller configured to determine air temperature (Ta) based on signals from the air temperature sensor (T6), and determine the second value associated with subcooling based on determined air temperature (subcooling 
In regards to claim 24, Yoshimi as modified teaches the limitations of claim 24 and further discloses that the superheat sensors (P1 or P2; T2, or T10a-T10c) comprise a pressure sensor (P1 or P2) and a temperature sensor (T2, or T10a-T10c) disposed at a refrigerant outlet of the compressor (21) and the controller (8) is configured to receive respective signals from the pressure and temperature sensors which indicate pressure and temperature values of refrigerant in the vapor compression system between the compressor and the condenser (see fig. 2 and paragraphs 62-64); and the controller configured to determine the third value associated with an amount of discharge superheat (compressor discharge superheating degree SHm) based on signals received from the pressure and temperature sensors located between the compressor and the condenser (superheat degree SHm determined based on temperature and pressure values (Td, Pd) obtained from temperature and pressure sensors (T2 and P2, see fig. 2 and paragraph 153).
In regards to claim 25, Yoshimi as modified teaches the limitations of claim 25 and further discloses an air temperature sensor (T6 for outdoor air temperature Ta, see paragraph 153) coupled to the controller (Ta obtained by outdoor temperature sensor T6, see paragraph 62), and the controller configured to determine air temperature (Ta) based on signals from the air temperature sensor (T6), and determine the second value associated with subcooling based on determined air temperature (subcooling degree Sco changes based on the determine air temperature Ta due to changes in the condensation pressure Pc, see paragraph 139).
However, Yoshimi does not explicitly teach that the third value/superheat value is associated with air temperature.
Rossi teaches an air temperature sensor (48, 56, 58, and 62, see paragraph 49) communicatively coupled to the controller (see figs. 2, 6D and 6A), wherein the controller is configured to: receive signals from the air temperature sensor indicating an air temperature (see fig. 2 and paragraph 49); and determine the air temperature based on the signals received from the air temperature sensor (at least supply air SA 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Yoshimi as modified by determining the third value/superheat value based on air temperature based on the teachings of Rossi to determine the amount of frost associated with the HVAC unit with respect the air temperature at the evaporator, which varies according to the level of superheat or affects the evaporator superheat.
In regards to claim 29, Yoshimi as modified teaches the limitations of claim 297 except adjusting a speed of the fan proportional to the value associated with refrigerant leak.
However, Asanuma teaches a refrigerant leak detection and mitigation system of a heating, ventilating, and air conditioning (HVAC) unit (see figs. 2, 7; abstract and paragraph 11), comprising a controller (30, see fig. 2) configured to provide a control signal to adjust the speed of the supply fan (at steps B4, B5, see fig. 8) in response to and proportionate to refrigerant leakage (if the refrigerant leakage occurs, the controller performs refrigerant leakage control, by adjust fan speeds at B4, B5, see figs. 7-8; and paragraphs 68-69 according to the heat exchanger load, see paragraphs 69, 73 and 78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Yoshimi by adjusting a speed of the fan proportional to the weighted value based on the teachings of Asanuma to increase the fan speed in response to refrigerant leak in order to enhance the effect of diluting the leaking refrigerant (see paragraph 73, Asanuma).
In regards to claim 30, Yoshimi as modified teaches the limitations of claim 30 and further discloses that the superheat sensors (P1 or P2; T2, or T10a-T10c) comprise a pressure sensor (P1 or P2) and a temperature sensor (T2, or T10a-T10c) disposed at a refrigerant inlet of the compressor (21) and the controller (8) is configured to receive respective signals from the pressure and temperature sensors which indicate pressure and temperature values of refrigerant in the vapor compression system between the 
In regards to claim 31, Yoshimi teaches a heating, ventilating, and air conditioning (HVAC) system (see fig. 1) having a condenser (heat exchangers 22 or 31a-31c used as condensers), an expansion valve (V2, V9a-V9c, V7), an evaporator (heat exchangers 31a-31c or 22 used as evaporators), and a compressor (21) fluidly coupled to form a vapor compression system (see fig. 1), wherein the HVAC system includes a refrigerant leak detection and mitigation system (see paragraph 26), comprising: an icing sensor (P1, P2, T1, T10a-T10c),  subcooling sensors (P2, T9a-T9c or T4, T5), and superheat sensors (P1 or P2; and T2, or T10a-T10c) communicatively coupled to a controller (8, see fig. 2 and paragraphs 62-64) that is configured to:
determine a first value based on the measurements from the icing sensors, wherein the pressure and temperature signals indicate pressure and temperature of refrigerant between the evaporator and the compressor (P1 and T1, T10a-T10c indicate pressure and temperature of refrigerant between evaporator 31-31c and the compressor 21, see fig. 1),
determine a second value associated with the amount of subcooling (subcooling degree SCr of each heat exchanger, see paragraph 96) based on subcooling sensors (based on P2, Tc and T9a-T9c, see paragraph 96),
determine a third value associated with an amount of superheat (compressor discharge superheating degree SHm) based on signals received from the pressure and temperature sensors located between the compressor and the condenser (superheat degree SHm determined based on temperature and pressure values (Td, Pd) obtained from temperature and pressure sensors (T2 and P2, see fig. 2 and paragraph 153),
calculate a weighted value indicative of refrigerant leak in the vapor compression system (calculating refrigerant quantities Mc or Mr, see paragraph 157) based on at least two of the first, second 
However, Yoshimi does not explicitly teach that the first value is associated with amount of icing.
Rossi teaches an icing sensor which includes pressure and temperature sensors (SP, ST; where low ET value associated with coil freezing, which is a function of SP, see paragraph 74), and pressure and temperature sensors (SP, ST) disposed between an evaporator (16) and a compressor (10) of the HVAC unit (see fig. 1), and determining/predicting a respective value associated with the amount of icing based on the pressure and temperature signals (a value of ET, which represents an amount of coil freezing is determined based on SP values, see paragraphs 67-68 and 74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Yoshimi as modified by determining/predicting a respective value associated with the amount of icing as taught by Rossi as one of parameters to the controller of Yoshimi to determine the amount of frost associated with the HVAC unit, and the inefficiency caused by frost accumulation and to initiate necessary measures to improve the efficiency of the HVAC unit.
In regards to claim 35, Yoshimi as modified teaches the limitations of claim 35 except adjusting a speed of the fan proportional to the value associated with refrigerant leak.
However, Asanuma teaches a refrigerant leak detection and mitigation system of a heating, ventilating, and air conditioning (HVAC) unit (see figs. 2, 7; abstract and paragraph 11), comprising a controller (30, see fig. 2) configured to provide a control signal to adjust the speed of the supply fan (at steps B4, B5, see fig. 8) in response to and proportionate to refrigerant leakage (if the refrigerant leakage occurs, the controller performs refrigerant leakage control, by adjust fan speeds at B4, B5, see figs. 7-8; and paragraphs 68-69 according to the heat exchanger load, see paragraphs 69, 73 and 78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Yoshimi by adjusting a speed of the fan proportional to the weighted value based on the teachings of Asanuma to increase the fan speed in response to refrigerant leak in order to enhance the effect of diluting the leaking refrigerant (see paragraph 73, Asanuma).
In regards to claim 37, Yoshimi as modified teaches the limitations of claim 35 and Rossi further teaches that the controller is configured to modify operation of the HVAC unit in response to the subcooling value exceeding an additional threshold (reducing evaporator fan speed, and reducing refrigerant charge, in response to subcooling value SC being above goal, see fig. 6D).
In regards to claim 38, Yoshimi as modified teaches the limitations of claim 35 and Rossi further teaches that the controller is configured to modify operation of the HVAC unit in response to the superheat value exceeding an additional threshold (only reducing evaporator fan speed, in response to superheat value SH being above goal, see fig. 6D).
In regards to claim 39, Yoshimi as modified teaches the limitations of claim 39 and further discloses that the weighted value comprises a weighted summation of aflow rate value as a function of evaporation temperature (Wc as a function of Te, see paragraph 153), a subcooling value (Tc represents a subcooling value see paragraph 96) and the superheat value (SH) (see mathematical equations for Mc, Mr, see paragraphs 153, 157; which rely on weighted values of SH, Ta, Tc, Delta T, T1p, Wc and SHr, 
However, Yoshimi does not explicitly teach that the refrigerant quantity is determined based on the summation of icing/freezing value, with any of subcoling or superheat values.
Rossi teaches that a low refrigerant charge/quantity is determined based on the weighted summation of amount of coil freezing (ET), subcooling value (SC) and superheat value (SH, low refrigerant charge is determined from a combined result of all unit values of ET, SC, SH in comparison with their respective low or high values, see paragraph 91 and fig. 6E; where the coefficients of ET, SC and SH are one; and low value of ET represents an amount of coil freezing, see paragraph 74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Yoshimi as modified by calculating the weighted value as a weighted summation of the icing value, subcooling value and the superheat value based on the teaching of Rossi in order to accurately and efficiently pinpoint the exact problem with refrigerant flow within the vapor compression system and instruct the user to effectively and quickly resolve refrigerant charge problems to make the vapor compression system again efficiently operational.

Claims 20, 21 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimi view of Asanuma and Rossi as applied to claims 18 and 31 above and further in view of Hamamoto (US 2016/0153697 A1).
In regards to claim 20, Yoshimi as modified teaches the limitations of claim 20 and further discloses that the icing sensors (P1, P2, T1, T10a-T10c) comprise a pressure sensor (P1, P2) and a temperature sensor (T1, T10a-T10c) disposed between an evaporator (heat exchangers 31a-31c or 22 functioning as evaporators, see fig. 1) and a compressor of the HVAC unit (21, see fig. 1), and the controller is configured to receive a pressure signal and a temperature signal (see fig. 2 and paragraphs 62-64), and wherein the controller is configured to receive respective signals from the pressure and 
However, Yoshimi does not explicitly teach determining an amount of icing and predicting a respective value associated with the amount of icing based on the pressure and temperature signals.
Rossi teaches an icing sensor which includes pressure and temperature sensors (SP, ST; where low ET value associated with coil freezing, which is a function of SP, see paragraph 74), and pressure and temperature sensors (SP, ST) disposed between an evaporator (16) and a compressor (10) of the HVAC unit (see fig. 1), and determining/predicting a respective value associated with the amount of icing based on the pressure and temperature signals (a value of ET, which represents an amount of coil freezing is determined based on SP values, see paragraphs 67-68 and 74).
Hamamoto teaches a frost sensor (frost detection section 22a) of the controller (20), wherein the controller is configured to determine an amount of frost based on measurements from temperature sensors and determination from frost detection section (22a, see paragraphs 147, 158) associated with the HVAC unit (see figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Yoshimi as modified by determining an amount of icing and predicting a respective value associated with the amount of icing based on the pressure and temperature signals based on the teachings of Rossi and Hamamoto as one of parameters to the controller of Yoshimi to determine the amount of frost associated with the HVAC unit as one of the plurality of parameters for determining the probability of refrigerant leak in the system of Yoshimi as modified because amount of frost is proportional to the temperature difference at the heat exchanger (see 
In regards to claim 21, Yoshimi as modified teaches the limitations of claim 10 and further discloses a sensor (T3) disposed on an outer surface of an evaporator of the HVAC unit (heat exchanger 22 used as an evaporator by switching of valve V1, see fig. 1 and paragraph 62).
However, Yoshimi does not explicitly teach determining a value associated with the amount of icing on the outer surface of the evaporator based on data from the ice sensor.
Hamamoto teaches an amount of icing on an outer surface of an evaporator of the HVAC unit (frost determination sensor 71 positioned on the outer surface of heat exchanger 33, see paragraph 147 and fig. 3; wherein heat exchanger 33 is used as an evaporator), the system comprising an ice sensor (sensor 71) disposed on the outer surface of the evaporator of the HVAC unit (71 on the heat exchanger 33, and frost detection means 22a, see paragraph 147 and fig. 3), and the controller is configured to determine a respective/first value associated with the amount of frost based on measurements from temperature sensors and determination from frost detection section (22a, see paragraphs 147, 158) associated with the HVAC unit (see figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Yoshimi as modified by providing a frost detection sensor placed on the outer surface of the evaporator in the system of Hamamoto to determine a value associated with the amount of icing on the outer surface of the evaporator based on the data from the icing sensor based on the teachings of Hamamoto to measure the level of ice on the coil because amount of frost is proportional to the temperature difference at the evaporator, and wherein the inefficiency of the evaporator or sudden rise in temperature at the evaporator may indicate a refrigerant leak condition.
In regards to claim 36, Yoshimi as modified teaches the limitations of claim 36 except modifying operation of the HVAC unit in response to the icing value exceeding an additional threshold.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Yoshimi as modified by configuring the controller to modify operation of the HVAC system in response to the icing value (as measured by frost determination unit 22a) exceeding an additional threshold value as taught by Hamamoto for controlling the frost accumulated on the heat exchanger surface and improving efficiency of the HVAC system while bringing the heat exchanger into operational state.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimi view of Asanuma and Rossi as applied to claim 18 above and further in view of Yajima (US 2018/0073762 A1).
In regards to claim 26, Yoshimi as modified teaches the limitations of claim 26 and further discloses a damper (14) that is adjusted according to refrigerant leak condition (see paragraph 100).
However, Yoshimi does not explicitly teach increasing the airflow in response to a value associated with refrigerant leak exceeding the threshold.
Asanuma teaches a refrigerant leak detection and mitigation system of a heating, ventilating, and air conditioning (HVAC) unit (see figs. 2, 7; abstract and paragraph 11), comprising a controller (30, see fig. 2) configured to provide a control signal to increase the speed of a supply fan to increase airflow through the HVAC unit (operating fans 7a, 7b at full speed at step B4, see fig. 8 and paragraph 73) in response to refrigerant leakage (if the refrigerant leakage occurs, the controller performs refrigerant leakage control, by increasing fan speeds at B4, B5, see figs. 7-8; and paragraphs 68-69 according to the heat exchanger load, see paragraphs 69, 73 and 78); wherein the refrigerant leakage is determined based on superheat exceeding a predetermined reference value (if the refrigerant leakage occurs, the controller 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Yoshimi by increasing the speed of the supply fan to increase flow of air through the HVAC unit in response to the weighted value exceeding the threshold value based on the teachings of Asanuma to operate the supply fans full speed to enhance the effect of diluting the leaking refrigerant (see paragraph 73, Asanuma).
Yoshimi also does not explicitly teach that the controller is configured to provide the control signal to adjust a position of a damper to allow environmental air into the HVAC unit.
However, Yajima teaches that the controller (70) is configured to provide the control signal to adjust a position of a damper (OA dampers, see fig. 6) to allow environmental air into the HVAC unit (see fig. 6 and paragraph 123) in response to refrigerant leak detected by the sensor, which represents a probability value of the refrigerant leak (see paragraphs 122-124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Yoshimi as modified by configuring the controller to provide the control signal to adjust a position of a damper to allow environmental air into the HVAC unit as taught by Yajima in order to dilute the indoor air containing leaked refrigerant by supplying lot of fresh air and to perform air exchange.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimi view of Asanuma and Rossi as applied to claim 18 above and further in view of Minamida (US 2020/0049361 A1).
In regards to claim 27, Yoshimi as modified teaches the limitations of claim 27 except that the control signal includes signal to send an email, text message, or phone call to an electronic device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Yoshimi as modified to provide a control signal to send a text message to an electronic device as taught by Minamida in order to notify an observer or technician about the ignition possibility and the probability of refrigerant leak (see paragraphs 141 and 163, Minamida).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 18 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/M.A.S/Examiner, Art Unit 3763    
                                                                                                                                                                                                                                                                                                                                                                                                               /NELSON J NIEVES/Primary Examiner, Art Unit 3763